DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/22/2021 (see p. 7) have been fully considered and are persuasive.  All objections and rejections are withdrawn.

Allowable Subject Matter
Claims 1-3, 5-11, 17-19, and 21-23 are allowed.

Reasons for Allowance
In claim 1, the recitation of “wherein a shaft of the fan assembly is perpendicular to a longitudinal axis of each of said condenser tubes,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
The closest known prior art was cited in the final rejection dated 6/18/2021.  
Claims 2-3, 5-9, and 17 are allowed due to dependency on claim 1.
In claim 10, the recitation of “wherein said power plant has a significantly greater power output when said plurality of condenser tubes are disposed at a specific angle of inclination with respect to a horizontal plane greater than 5 degrees than when said 
The closest known prior art was cited in the final rejection dated 6/18/2021.
There is not considered to be enough evidence in the closest references to teach “which has a significantly greater power output when the plurality of condenser tubes are disposed at a specific angle of inclination with respect to a horizontal plane greater than 5 degrees than when the plurality of condenser tubes are disposed at a significantly smaller angle of inclination with respect to a horizontal plane, by virtue of corresponding reduced back pressure at an exit of the organic vapor turbine when the plurality of condenser tubes are disposed at the specific angle of inclination relative to the significantly smaller angle of inclination.”  The recitation “significantly greater power output” has been interpreted in accordance with page 9 of the specification as filed on 9/09/2020 (it is well known by those having ordinary skill in the art that increased heat transfer efficiency at a condenser will directly increase the overall power output of a cycle, so achieving a 5-10% increase in heat transfer efficiency leads to “significantly greater power output”).
Claims 11, 18, 19, and 21-23 are allowed due to dependency on claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/MICKEY H FRANCE/Examiner, Art Unit 3746